Title: To Benjamin Franklin from Robert Morris, 22 June 1781
From: Morris, Robert
To: Franklin, Benjamin


Dear sir
Philada. June 22d. 1781
This Letter will I hope be in due time happily delivered to you by Mr. Geo. Harrison of this City— a Young Gent. of Good Family and Fortune whom I beg leave to Introduce to your Notice and Friendship— I doubt not his own Personal Merit will entitle him to these and I shall be thankfull to you for any Services it may be Convenient for you to Render him—Remaining very Respectfully Dr sir Your Obedt. hble servt.
Robt Morris
His Excelly. Benjn. Franklin Esqr.
